Petition granted and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aman Thakur, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s removal order and denying his motion to remand. Upon review, we grant the petition for review and remand to the Board for further proceedings in light of the Supreme Court’s recent decision in Mellouli v. Lynch, — U.S. —, 135 S.Ct. 1980, 192 L.Ed.2d 60 (2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION GRANTED AND REMANDED.